DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 11/09/2022.
Applicant’s election without traverse of Group I in the reply filed on 5/26/2022 is acknowledged.
Claims 1-2, 4-14 are pending.
Claims 4-7 and 9-14 have been withdraw as being drawn to a nonelected invention.
The following rejections are newly applied as necessitated by amendment.  
This action is FINAL.
Withdrawn Rejections
	The 35 USC 112 Written Description, Scope of enablement, 35 USC 112(b), 35 USC 101 made in the previous office action is withdrawn based upon amendments to the claims.
 Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendments in the claims of step d of claim 1 and step e of claim 2 has not been fully described by the instant specification.  The reply points to the specification on page 4, lines 7-10, p. 9-13 and Figures 1-2 (p 5).  The figures describe qRT-PCR of biomarkers but does not teach treating with particular inhibitors.  The specification on page 4, lines 7-10, teach comparison to 18s rRNA and/or B-active, but does not teach treating with particular inhibitors.  The specification provides on pages 9-13 detection of the biomarkers; however, the specification does not provide any written support for treating the subject with one or more inhibitors of at least one selected form the group consisting of caveloin-1, ANT2, TFG-B1, and AIMP1.  Further for claim 2, the specification does not describe any sample that is a stage 1 and a stage 2, rather, the examples in the specification describes combining samples that are stage 1 or stage 2 together. The specification does not describe diagnosing a patient with stage 1 and 2
  Therefore the claims are rejected under new matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are indefinite over “early stage diagnosis” in claim 1 and the steps of the claims.  The steps are drawn to classifying the subject as having cancer when all the mRNA levels are increased.  Therefore there appears to be an issue with regard to the nexus of the preamble and the active steps of the claims.  The claims only classify the subject as having cancer, however, the preamble requires information on early stage diagnosis.  Therefore it is not clear if the classification provides diagnosis of cancer or if the claim is missing steps to use this classification to further provide information for early stage diagnosis, as it is not clear that diagnosis of cancer is equivalent to information for early stage diagnosis.  Therefore the metes and bounds are unclear.  
Claim 2 is indefinite over classifying the subject as having stage 1 and 2 cancer.  The claim appears to encompass classifying an individual subject as having both a stage 1 cancer and a stage 2 cancer.  Therefore the claims are unclear as it is not clear how to detect 2 different stages of the same cancer in one subject.  Therefore the metes and bounds are unclear. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634